This was a conviction for violation of the local option law, the punishment assessed being a fine of $50 and thirty days imprisonment in the county jail.
The case must be reversed for the reason that one of the jury which rendered the verdict against appellant had theretofore been convicted and sentenced for perjury, and it was agreed, as shown by bill of exceptions, that the juror had never been pardoned, and that his citizenship had never been restored. Subdivision 3 of article 673 of the Code of Criminal Procedure, provides, as ground for challenge of any juror in a criminal case, "that he has been convicted of theft or any felony." Article 676 of the Code of Criminal Procedure contains the following provision: "No juror shall be empaneled when it appears that he is subject either to the third, fourth or fifth clause of challenge in article 673, although both parties may consent." The disqualification contained in subdivision 3 of article 673 has been held to be absolute. See Greer v. State, 14 Texas Crim. App., 179. The only departure from this rule, ever authorized by this court, was in a case where a convict had been pardoned by the governor, and where the pardon removed his disabilities of citizenship. See Easterwood v. State, 34 Tex.Crim. Rep..
As presented in this record, it is clear the case must be reversed for the reason stated, and it is accordingly so ordered.
Reversed and remanded. *Page 360